TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00512-CV



                                    Edgar Rodriguez, Appellant

                                                   v.

                                   Lynn O. Rodriguez, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 14-1600, HONORABLE BRENDA K. SMITH, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                The Clerk of this Court filed appellant’s notice of appeal on August 12, 2015, and the

clerk and reporter’s records were due on September 8, 2015. On September 14, 2015, the Clerk of

this Court sent notice to appellant that the records were overdue and requested that appellant make

arrangements for payment and submit a status report on or before September 24, 2015.

                Appellant has filed a status report with the Court, requesting that the appeal be

continued because a hearing before the district court is scheduled on October 22, 2015, to consider

his request for a de novo hearing from the associate judge to the district court. According to

appellant, he has contacted the court reporter but the making of the record will be moot if the district

court grants his request for a de novo hearing. Appellee also has filed a response to the status report.

She contends that appellant’s portrayal of the facts is inaccurate, incomplete, or misleading, but she

agrees that a hearing is scheduled with the district court for October 22, 2015.
               Under these circumstances, the parties and this Court should not be required to

expend resources on an appeal that may be rendered moot. Thus, in the interest of conserving

judicial resources, we abate this appeal. All appellate deadlines will be tolled during the period of

abatement. Absent further order of this Court, this appeal will be automatically reinstated on

November 2, 2015. The parties are directed to file either a status report or a motion to dismiss by

that date.



Before Justices Puryear, Goodwin, and Bourland

Abated

Filed: October 6, 2015




                                                 2